 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299
 6 Attorneys for Plaintiff
   Yvette Ortiz
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10
11
     YVETTE ORTIZ,                                      Case No.: 2:18-cv-00877-MCE-GGH
12
                   Plaintiff,
13                                                      ORDER
14          vs.

15 CREDIT ONE BANK, N.A.
             Defendant.
16
17          In accordance with the stipulation of the parties pursuant to Federal Rule of Civil
18 Procedure 41(a)(2), and good cause appearing, Defendant Credit One Bank, N.A. is hereby
19 dismissed from this action, with prejudice, each party to bear its own attorneys’ fees and costs.
20          IT IS SO ORDERED.
21 Dated: January 9, 2019
22
23
24
25
26
27
28

                                                       1
                                                    ORDER
